         Case 1:19-cv-08565-MKV Document 22 Filed 05/05/20 Page 1 of 1

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
                                                                            DATE FILED: 5/5/2020
 STEVEN MATZURA, on behalf of himself
 and all other persons similarly situated,

                            Plaintiff,
                                                                 1:19-cv-8565 (MKV)
                     -against-
                                                                        ORDER
 STREAMSIDE RV PARK AND GOLF
 COURSE, INC.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of letters from counsel in response to the Court’s Order to Show

Cause dated May 5, 2020 [ECF #20, 21]. Nothing in the Court’s Individual Rules excuses

counsel from complying with specific instructions in a Court Order. However, the Court finds

that it is not necessary or appropriate to impose sanctions at this time.

SO ORDERED.
                                                       _________________________________
Date: May 5, 2020                                      MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
